Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.  
The following is an examiner’s statement of reasons for allowance: The currently presented claims as a whole have not been found to be taught by the prior art either in one reference or in combination with other references.  Applicants invention as a whole is unique and when searched in both the patent and non-patent literature was not found to be taught by the prior art references.  Applicants claimed, “A self-driving cleaner that autonomously moves in a predetermined space, comprising: a cleaner main body having a suction port in a bottom surface; a suctionor disposed in the cleaner main body; a driver that is disposed in the cleaner main body and that drives movement of the cleaner main body; a control circuit that is disposed in the cleaner main body and that controls the suctionor and the driver; a camera that is disposed in the cleaner main body and that captures an image including surrounding information in front of the cleaner main body; a first sensor that is disposed in the cleaner main body and that detects an object; and a second sensor that detects a state in which the cleaner main body is unable to move, wherein (a) upon detecting by the second sensor the state in which the cleaner main body is unable to move, the control circuit identifies a first target object that caused the cleaner main body to enter the state in which the cleaner main body is unable to move, by using the image captured by the camera or information about the object detected by the first sensor, (b) after the identifying in (a), the control circuit receives information as to whether the first target object is a target object to be climbed, and (c) the control circuit controls the driver and the suctionor in a 
The closest prior art has been cited in form 892.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664